EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Form S-1 (Amendment No.8) of our report dated March11, 2013 relating to the consolidated financial statements as of December31, 2012 and 2011 (Successor) and for the year ended December31, 2012 (Successor), the period from January12, 2011 (Inception) to December31, 2011 (Successor), the period from January12, 2011 (Inception) to December31, 2012 (Successor), the period from January1, 2011 to January11, 2011 (Predecessor), and the period from December17, 2007 (Predecessor’s inception) to January11, 2011. We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas March 11, 2013
